Case 1:20-cv-24202-BB Document 28 Entered on FLSD Docket 03/25/2021 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                          Case No. 20-cv-24202-BLOOM/Otazo-Reyes

 CHARISSE T. STAGGERS,

        Plaintiff,

 v.

 INTERNATIONAL LONGSHOREMEN’S
 ASSOCIATION,

       Defendant.
 _____________________________________/

                                              ORDER

        THIS CAUSE is before the Court upon pro se Plaintiff Charisse Staggers’s (“Plaintiff”)

 Verified Motion for Reconsideration, ECF No. [25] (“Motion”), filed on March 4, 2021. Defendant

 International Longshoremen’s Association Local 1416 (“Defendant”) filed a Response in

 Opposition, ECF No. [26] (“Response”), and Plaintiff replied, ECF No. [27] (“Reply”). The Court

 has carefully reviewed the Motion, all opposing and supporting submissions, the record in this

 case, and the applicable law, and is otherwise fully advised. For the reasons set forth below,

 Plaintiff’s Motion is denied.

        On January 5, 2021, the Court ordered the parties to select a mediator pursuant to Local

 Rule 16.2, to schedule a time, date, and place for mediation, and to jointly file a proposed order

 scheduling mediation on or before January 26, 2021. ECF No. [16] (“Scheduling Order”). On

 January 26, 2021, Defendant filed a Notice of Plaintiff’s Noncompliance with the Court’s

 Scheduling Order, which explained that Defendant had attempted in good faith to comply with the

 requirements of the Scheduling Order by suggesting three mediators to Plaintiff, but that it had not

 received any response or communication from Plaintiff about the mediation. ECF No. [19].
Case 1:20-cv-24202-BB Document 28 Entered on FLSD Docket 03/25/2021 Page 2 of 4

                                                       Case No. 20-cv-24202-BLOOM/Otazo-Reyes


        On January 27, 2021, the Court issued an Order to Show Cause requiring that Plaintiff

 comply with the Court’s Scheduling Order, confer with Defendant, and file a joint notice of

 mediator selection, as required by the Scheduling Order on or before February 1, 2021. ECF No.

 [20] at 1. The Order to Show Cause also cautioned that “Plaintiff’s failure to timely comply will

 result in the imposition of sanctions, including dismissal without prejudice without further

 notice.” Id. When Plaintiff failed to comply, the Court dismissed this action without prejudice on

 February 22, 2021. ECF No. [24]. In the instant Motion, Plaintiff argues that she met and conferred

 with defense counsel prior to the dismissal of this action to select a mediator but never heard back.

 Accordingly, it is Plaintiff’s position that she was in compliance with this Court’s order requiring

 the parties to select a mediator, and that reconsideration is warranted because dismissal “for failing

 to comply with technical requirements beyond her control[] is a clear and unambiguous manifest

 error of law and fact.” ECF No. [25] at 1.

        As an initial matter, “[p]ro se [filings] are held to a less stringent standard than [filings]

 drafted by attorneys and will, therefore, be liberally construed.” Tannenbaum v. United States, 148

 F.3d 1262, 1263 (11th Cir. 1998). This leniency, however, does not confer on pro se litigants “a

 right to receive special advantages not bestowed on other litigants. [A pro se litigant] must, for

 example, abide by local rules governing the proper form of pleadings.” Procup v. Strickland, 760

 F.2d 1107, 1115 (11th Cir. 1985). “Indeed, while pro se [filings] must be liberally construed, [they]

 still must comply with the procedural rules governing the proper form of pleadings.” Meduty v.

 Ga. Dep’t of Admin. Servs., 614 F. App’x 401, 402-03 (11th Cir. 2015) (citing Tannenbaum, 148

 F.3d at 1263; McNeil v. United States, 508 U.S. 106, 113 (1993)); see also Bivens v. Roberts, No.

 208CV026, 2009 WL 411527, at *3 (S.D. Ga. Feb. 18, 2009) (“[J]udges must not raise issues and

 arguments on plaintiffs’ behalf, but may only construe pleadings liberally given the linguistic




                                                   2
Case 1:20-cv-24202-BB Document 28 Entered on FLSD Docket 03/25/2021 Page 3 of 4

                                                      Case No. 20-cv-24202-BLOOM/Otazo-Reyes


 imprecision that untrained legal minds sometimes employ.” (citing Miller v. Donald, 541 F.3d

 1091, 1100 (11th Cir. 2008))). Further, courts cannot serve as de facto counsel for a pro se party.

 Jarzynka v. St. Thomas Univ. of Law, 310 F. Supp. 2d 1256, 1264 (S.D. Fla. 2004).

         Turning to the question of whether reconsideration is appropriate, “courts have delineated

 three major grounds justifying reconsideration: (1) an intervening change in controlling law; (2)

 the availability of new evidence; and (3) the need to correct clear error or prevent manifest

 injustice.” Williams v. Cruise Ships Catering & Serv. Int’l, N.V., 320 F. Supp. 2d 1347, 1357-58

 (S.D. Fla. 2004) (citing Sussman v. Salem, Saxon & Nielsen, P.A., 153 F.R.D. 689, 694 (M.D. Fla.

 1994)); see also Burger King Corp. v. Ashland Equities, Inc., 181 F. Supp. 2d 1366, 1369 (S.D.

 Fla. 2002). “[R]econsideration of a previous order is an extraordinary remedy to be employed

 sparingly in the interests of finality and conservation of scarce judicial resources.” Wendy’s Int’l,

 Inc. v. Nu-Cape Const., Inc., 169 F.R.D. 680, 685 (M.D. Fla. 1996); see also Campero USA Corp.

 v. ADS Foodservice, LLC, 916 F. Supp. 2d 1284, 1290 (S.D. Fla. 2012). “[T]he movant must do

 more than simply restate his or her previous arguments, and any arguments the movant failed to

 raise in the earlier motion will be deemed waived.” Compania de Elaborados de Cafe v. Cardinal

 Cap. Mgmt., Inc., 401 F. Supp. 2d 1270, 1283 (S.D. Fla. 2003). Simply put, a party “cannot use a

 Rule 59(e) motion to relitigate old matters, raise argument or present evidence that could have

 been raised prior to the entry of judgment.” Michael Linet, Inc. v. Vill. of Wellington, Fla., 408

 F.3d 757, 763 (11th Cir. 2005). “A motion for relief under Rule 59(e) is a matter committed to the

 discretion of the district court.” Bland v. Alabama, No. 2:15-cv-0029-MHH-JEO, 2016 WL

 10930989, at *1 (N.D. Ala. Oct. 6, 2016) (citing Stansell v. Revolutionary Armed Forces of

 Columbia, 771 F.3d 713, 746 (11th Cir. 2014)).




                                                  3
Case 1:20-cv-24202-BB Document 28 Entered on FLSD Docket 03/25/2021 Page 4 of 4

                                                      Case No. 20-cv-24202-BLOOM/Otazo-Reyes


        Upon review, the Court concludes that Plaintiff’s Motion is due to be denied because it

 fails to present any explanation that would warrant the extraordinary relief requested here. Rather,

 the Motion attempts to further explain the course of the proceedings in this case, and the reason

 for Plaintiff’s previous failure to comply with court orders, which resulted in dismissal of this

 action, to support her request for reconsideration. Although Plaintiff contends that she was in

 compliance with the requirements of this Court’s Scheduling Order because she made one attempt

 to confer with defense counsel regarding the selection of a mediator, this mistaken understanding

 fails to explain her failure to comply with this Court’s subsequent Order to Show Cause. Moreover,

 any alleged lack of response by defense counsel could have been raised prior to the dismissal of

 this action and such an assertion is therefore inappropriately presented on reconsideration. See

 Michael Linet, Inc., 408 F.3d at 763. As such, the Court concludes that Plaintiff has failed to

 establish any proper basis for reconsideration, and the Motion is denied.

        Accordingly, it is ORDERED AND ADJUDGED that Plaintiff’s Motion, ECF No. [25],

 is DENIED.

        DONE AND ORDERED in Chambers at Miami, Florida, on March 25, 2021.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record

 Charisse T. Staggers
 P.O. Box 471346
 Miami, Florida 33247




                                                  4
